DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments of 01/21/2022 have been entered in full. Claims 1-26 are pending.
All prior objection/rejections not specifically maintained in this Office action are hereby withdrawn in view of Applicants’ amendment and/or arguments filed 01/21/2022.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-10, 13-21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compositions and methods wherein the immune cells are T cells or NK cells, does not reasonably provide enablement for compositions or methods wherein the immune cells are B cells, dendritic cells, macrophages or any other immune cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The specification discloses evidence that pretreatment of NK cells with ponatinib improved anti-cancer activity of NK cells against various blood cancer cells and solid cancers ([0107-0108] in publication US 20200085870). The specification also shows that pretreatment of T cells attenuated cell death induced by sGITRL (TNFR ligand), from which it is reasonably predicted that the treated T cells would have improved survival in a tumor microenvironment. The specification does not disclose, even prophetically, any corresponding improvements in the functions of B cells, dendritic cells, macrophages or any other immune cell.  Therefore, the proposal that compositions comprising B cells, dendritic cells, macrophages or other immune cells and ponatinib are useful in any way beyond that which may be predicted from the known functions of the individual components has not been tested. Likewise, the specification does not teach one of skill in the art how to use B cells, dendritic cells, macrophages or other immune cells that have been pretreated with ponatinib in any way other than the known uses for untreated cells. 
Adoptive transfer of both T cells and NK cells for the treatment of cancer was well known in the art prior to the filing of the instant application, as evidenced by prior disclosures cited herein with respect to obviousness. Such methods are possible because of the known capability of T cells and NK cells to kill tumor cells when properly activated. In Remarks filed 01/21/2022, Applicant argues that the specification teaches that ponatinib works by preventing cell death of NK cells and T cells and that the enhanced viability of ponatinib-treated NK cells contributes to their enhanced cytotoxicity. This is not disputed.
Not all cells that are included in the broad term “immune cells” operate by cytotoxic mechanisms, nor is predictable that merely enhancing their survival would have an anti-cancer effect. For example, US 20170349880 (Doucey; of record) teaches that breast tumors are 
As stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to 'inventions' consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the 'inventor' would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”
Therefore, it is maintained that the scope enabled by the instant disclosure is limited to compositions and methods wherein the immune cells are T cells or NK cells. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-16 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170349880 (Doucey; of record) taken together with US 20160297821 (Stefinovic; of record) and US 20150139943 (Campana; of record).
Doucey teaches a method of treating cancer by contacting tumor fragments from a patient withf a VEGFR kinase inhibitor, expanding the tumor-infiltrating lymphocytes (TILs) from the fragments in the presence of growth promoting substances, and administering the expanded TILs to the patient (see claim 22). The VEGFR kinase inhibitor is selected from a small group of known inhibitors that includes ponatinib ([0038], claim 12). Thus, one of skill in the art would interpret the breadth Doucey’s claim 22 to include a steps of contacting tumor fragments with ponatinib and obtaining comprising tumor-infiltrating lymphocytes from the contacted fragments. At the least, the choice of ponatinib is made obvious by its inclusion in a finite list of known VEGFR kinase inhibitors. The cell dosages taught in Doucey are within the 105 to 1011 or 105 to 1010 ranges recited in claims 14 and 21 [0050] [0077].
In Remarks filed 01/21/2022, Applicant argues that in Doucey, the contacting of tumor fragments with a VEGFR kinase inhibitor is transient, and the inhibitor is not present during the expansion of TILs from the cultured fragments. This is not persuasive because it speaks to a limitation that is not in the claims. Claim 9 merely recites that the immune cells are pre-treated in vitro. Claim 14 merely recites “treating immune cells with ponatinib”. There are no timing limitations in the claims. As tumor fragments comprise lymphocytes, the Doucey procedure meets the collecting and treating limitations of claims 9 and 14 and claims dependent therefrom.
Doucey does not explicitly teach a single pharmaceutical composition comprising both cells and ponatinib, as in claim 1, or that a combined composition should be administered, as in 
Furthermore, ponatinib was known prior to the filing of the instant application to be useful for treating cancer (Stefinovic [0001]). As both TILs and ponatinib are administered for treating cancer, it would be obvious to combine them.
In Remarks filed 01/21/2022, Applicant argues that “because "TILs and ponatinib are administered for treating cancer" … does not provide a sufficient reason for why one of ordinary skill in the art would combine these two, among numerous other agents that are known to be "administered for treating cancer".  This is not persuasive because the combination of TILs and ponatinib is not being supported by a random selection among all agents known to be administered for treating cancer. Doucey explicitly teaches concomitant to administration of a VEGFR kinase inhibitor (e.g. ponatinib) and TILs to a single patient. 
Applicant further argues that the cited references indicate that ponatinib and TILs are not "used for the very same purpose" because their mechanisms of action are different. This is not persuasive because the clear purpose for administering ponatinib and TILs in Doucey, and for administering ponatinib in Stefinovic, is to “treat cancer”, which is the same purpose set forth in the preambles of instant claims 1, 9, and 14. The different mechanisms of action of ponatinib and TILs would not discourage their combined use, quite the opposite, as one of skill in the art would not be motivated to combine two agents that work the same way.
TILs are a mixed population of immune cells that may comprise T cells and NK cells, but Doucey and Stefinovic do not explicitly teach compositions or methods comprising NK cells as in claims 3, 4, 11, 22, 24, and 25. 
Adoptive transfer of both T cells and NK cells for the treatment of cancer was well known in the art prior to the filing of the instant application. For example, although Campana is mainly directed to genetic modification to enhance T cells and NK cell activity, Campana also cites standard prior art methods of preparing T cells and NK cells for adoptive transfer [0018][0027]. The methods include treating T cells with activators, as in claim 5, and culturing NK cells with cytokines or K562 cells, as in claims 3, 4, and 11.  It is noted that whereas Doucey teaches IL-2, IL-15, or anti-CD137 antibody for the expansion and activation of TILs [0046-0048], Campana teaches that NK cells are activated in the presence of IL-2, IL-15, or anti-CD137 antibody [0018]. This suggests that prior art methods directed to expanding or activating T cells may well also result in expansion or activation of NK cells, unless specific separation of the cell types is performed. At the least, Campana reinforces Doucey with regard to the preparation of lymphocytes and clearly establishes NK cells as alternative or complementary to T cells for cell therapy.  
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647